Citation Nr: 0632795	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-22 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied entitlement to an increased rating for 
PTSD.  


FINDINGS OF FACT

1.  Depression has been linked by competent medical evidence 
to PTSD.

2.  The veteran's PTSD and depression have been manifested 
throughout the appeal period by deficiencies in most areas, 
such as family relations, judgment, thinking, and mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and, 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent, but no greater than 70 
percent, schedular rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in January and February 2005, which informed the veteran of 
what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA and Vet 
Center reports are associated with the claims files.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as recommended by the United States 
Court of Appeals for Veterans Claims (CAVC) in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
CAVC determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the CAVC 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if 


any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In the present appeal, because a 70 percent rating is being 
granted for PTSD, the RO will assign an effective date.  If 
the veteran is dissatisfied with the effective date that will 
be assigned by the RO, he is invited to submit a notice of 
disagreement in accordance with appeal instructions that will 
be issued with the rating decision.  Thus, no unfair 
prejudice to the veteran will result from the Board's grant 
of an increased rating. 

Increased Rating

The veteran's PTSD has been rated 50 percent throughout the 
appeal period under Diagnostic Code 9411.  The relevant 
inquiry is whether there is a basis to assign a disability 
rating higher than 50 percent.  Disability ratings are 
determined by comparing present symptomatology with the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2006).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the PTSD rating criteria, a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.




A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the CAVC 
issued important guidance in the application of the current 
psychiatric rating criteria.  The CAVC stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The CAVC 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the CAVC also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

The veteran's PTSD has been manifested throughout the appeal 
period by deficiencies in most areas, such as family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

Global Assessment of Functioning (GAF) scores ranging from 40 
to 55 were assigned during the appeal period.  These scores 
strongly suggest serious social impairment and inability to 
establish and maintain effective relationships.  A GAF score 
of 31 to 40 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders] indicates impairment in reality testing 


or major impairment in work, judgment, thinking, or mood, 
i.e., is unable to work. 

The November 2004 VA compensation examination report 
attributes depression to PTSD.  While PTSD is an anxiety 
disorder that normally does not include depression, when both 
PTSD and depression are service-connected, the Board must 
consider both disorders in the rating assigned.  The Board 
must also consider that while the veteran's judgment was good 
in November 2004, in stark contrast to that, he also had 
suicidal thoughts and impulse control and anger control 
problems.  

In December 2004, the veteran's VA psychiatrist reported 
severe PTSD coupled with depression, for which the veteran 
took medication.  The psychiatrist indicated that PTSD had, 
in fact, worsened, due partly to war in Afghanistan and Iraq.  
The veteran's anger had increased and his judgment had 
decreased.  Panic attacks and unprovoked irritability had 
manifested themselves.  The VA psychiatrist recommended 
increasing the veteran's compensation level.  

In August 2006, the veteran's VA psychiatrist reported 
another increase in medication for PTSD control.  While the 
dosage level of medication necessary to control PTSD appears 
to be outside the rating criteria, the Board should consider 
it when assigning a rating.  Mauerhan, supra.  

The veteran testified at a videoconference before the 
undersigned in August 2006 that he had severe aggression and 
other symptoms that significantly impacted his ability to 
work.  

Comparing the symptoms attributed to PTSD with the criteria 
of the rating schedule, the Board finds that the criteria for 
a 70 percent disability rating under Diagnostic Code 9411 are 
more nearly approximated.  This conclusion is reached on the 
basis of suicidal thoughts, depression, reduced judgment, and 
the onset of a panic disorder, which appear under the 70 
percent rating criteria, rather than the 50 percent criteria.  
After considering all the evidence of record, including the 


testimony, the Board finds that it favors the claim.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a disability rating greater than 50 percent for PTSD must 
therefore be granted.  

The evidence, however, does not demonstrate that a rating 
greater than 70 percent is warranted.  While the veteran has 
indicated that he had severe aggression, and while the 
medical evidence shows that he required medication to control 
his symptoms, which included panic attacks and unprovoked 
irritability, there is no evidence that he manifests such 
symptoms as delusions or hallucinations, that he is a danger 
to himself or others, that he is unable to perform the 
activities of daily living, or that he was disoriented or had 
memory loss.

38 C.F.R. § 3.321(b) (2006) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The record reflects that the veteran is not working due to an 
unrelated knee problem.  The 70 percent rating assigned 
herein contemplates an impact on the veteran's earning 
potential; however, PTSD has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

A 70 percent, but no greater than 70 percent, schedular 
rating for PTSD is granted, subject to the laws and 
regulations governing the disbursement of VA monetary 
benefits.



____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


